Case 1:21-cv-00454-HYJ-SJB ECF No.1, PagelD.1 Filed 06/03/21 Page 1 of 5
FILED - KZ
June 3, 2021 10:46 AM

U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN

FOR THE WESTERN DISTRICT OF MICHIGAN

‘ Ss dbyEny 6/3
Hi oe a i . ) uc p h f __ems_ Scanned byqm9_€/:
5 6d6 7 533 : 1:21-cv-454

Hala Y. Jarbou
U.S District Judge

(Enter above the full names of all plaintiffs, including prisoner number, in this action.) Sally J. Berens
U.S Magistrate Judge

 

_ a ¢
“ Charles [ LqSqtq
Poul Bailey
Colter B ack 'S S€C Kt+g ch
(Enter above the Full name of the defendant or defendants in this action.)

COMPLAINT

\. Previous Lawsuits
CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiffs failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $402.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes ONoB

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions 1 through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. Ifthe lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

 

2. Is the action still pending? YesO NoO

a. If your answer was no, state precisely how the action was resolved:

 

 

3. Did you appeal the decision? YesO Nod
4, Is the appeal still pending? YesO NoQ

a. Ifnot pending, what was the decision on appeal?

 

 

wn

Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesQ NoQ

If'so, explain:

 

 

Il. Place of Present Confinement

 

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

Bere ren CC out cer |

-l-
Case 1:21-cv-00454-HYJ-SJB ECF No.1, PagelD.2 Filed 06/03/21 Page 2 of5

Ill. Parties
A. Plaintift(s)

Place your name in the first blank and your present address in the second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

| Name of Plaintiff H uwict LS Muc Oh y
Address MA ov C OAN Cl Od"
B. Defendant(s)

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional
defendant. Attach extra sheets as necessary.

Name of Defendant #1 C- OV Ly BR Af ek>

Lf
Position or Title L AG |
Place of Employment A e Cr | CW C Oi ly —_
Address G1 Pot + sof et. ose Sh _f:
Official and/or personal capacity? Ke: C Rar | L!

—
‘
310

Name of Defendant #2 P Qu | Be Cui hh Ey
Position or Title <SIV C0 FC of Beck, ev Count / a) O14 _
Place of Employment B ece [ CY Couy H/ SS. Qt

Address Gi} G Port St. St, Jaseph, MT 4 GOES
Official and/or personal capacity? L es Both

 

 

Name of Defendant 43 —_
Position or Title Ch ce i £ of Po lic e ot SWLE T. / Coy

Place of Employment

 

 

Address
Official and/or personal capacity? le 2 Bo + ln

 

 

Name of Defendant #4 Malcyusd Muhammed

Position or Title NGVor

Place of Employment The City of Ben tou Hacbor
Address

Official and/or personal capacity? Ye e€s Both

Name of Defendant #5 G cote. h eR Lon t t ME
Position or Title Governot
Place of Employment S g te. O f KYA hr ! G an

Address
Official and/or personal capacity? Ih eS B & h

 

 

 
Case 1:21-cv-00454-HYJ-SJB ECF No.1, PagelD.3 Filed 06/03/21 Page 3 of 5

IV. Statement of Claim

State here the firets of your case, Deseribe how each defendant is personally involved. Include also the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. Ifyou intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra sheets if

necessary .

Geant qu lonatary ge foc each Dey extra
= Secved Bcing, undo Hols hi p Tomy ten Ly

¢ Kid! 5 qlse Have the Coucts L Jail cred e
A Bettes line of cowmenictons bebioces Each
Olhec so Mis Calulation are. seen woace Quiche.
So United states citizens ale Not looen cur
Fereedov. Poy say. Atiyenes/ Fec!S. GSA Cow ME
Horch iD fund Poc Both VIC ¢ VAs fowily Loh ox,
Suffer +rovr His Acton Inss loageds tow
Loock, J

A)) Totaling é 3, 6 mill Lov?) Noll acs) Plus
sf Atocne. Fert € | Ligat! OV) Cosk

 

 

Grant © 3.6 milion Dollacs
ty Pleat me Re

WM i Huck sS Murdoy

 

 

S~-a2- |

 

 

 

 

 

 

-3- (Last Revised: June 2013)
Case 1:21-cv-00454-HYJ-SJB ECF No.1, PagelD.4 Filed 06/03/21 Page 4of5

. Relief

State briefly and precisely what you want the court to do for you.

Grant ft on ect ae ¥ value for EGch day”
Futeqa 1 served. ! Being undo Haclshin.
+o my Fava) Ly ¢ Kia's. Glo the c oucks
¢ Soil create, Beftec line of Communicetions
Betuseen US. & Peay my Aticued Fee's Glsa
Grant Both me £ yay family foe- eer Cow
this. lose Wages. Qi Intalinel#3. 3 willion
Dollars) Plug A Proc ey Fee's’t Higation Ceet

SQ3-21 “ates phy

Date Sighature of Plaintiff

 

 

 

 

NOTICE TO PLAINTIFF(S)

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4- (Last Revised: June 2013)
Case 1:21-cv-00454-HYJ-SJB ECF No.1, PagelD.5 Filed 06/03/21 Page 5 of 5

NAME
I VoOJAGE. De {

 

 

LOCATION
919 PORT STREET

office of the clerk
united sretes District court

lo7 Federa| Building

Yio WwW. mich gan Avenue

25d , mich 41400
